Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/22 was filed after the mailing date of the Non-Final Rejection on 4/11/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The Amendment after Non-Final Rejection filed on 6/16/22 overcomes all previously set forth rejections.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Otaki et al discloses a method of recovering (separating) a sulfide solid electrolyte and a positive electrode active material (cathode active material) which as contained in a slurry, the method comprising: adding a dispersion medium A
(fluorine-based solvent) to the slurry containing the sulfide solid electrolyte and the
positive electrode active material, the positive electrode active material containing
Li[NiMnCo]O; wherein examples of the dispersion medium A include iodomethane,
dibromomethane, bromoform, acetylene, sodium polytungstate, methylene iodide,
tallium malonate, carbon tetrabromide (solvent without a hydrocarbon group /
perfluoroalkane), iodoform and the like; wherein a phase of a solvent constituting the
sulfide solid electrolyte (slurry) and a phase of the dispersion medium A (fluorine-based
solvent) that are separated from each other, and the phase of the sulfide solid
electrolyte is on a top side of the phase of the dispersion medium A in a stationary state;
wherein the solvent constituting the slurry is a dispersion medium B such as butyl
butyrate; wherein the slurry contains a conductive material such as carbon and a binder.
	However, none of the prior art references expressly teach a method of separating a solid electrolyte and a cathode active material which are contained in a slurry comprising: adding a fluorine-based solvent having a carbon number of 4 to 16 to the slurry containing the solid electrolyte and the cathode active material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729